Exhibit 10.1

2008 FEDERAL HOME LOAN BANK OF INDIANAPOLIS

INCENTIVE COMPENSATION PLAN

Approved by Board of Directors January 24, 2008

 

 

MISSION GOALS

   WEIGHTED
VALUE     MINIMUM
THRESHOLD     2008
TARGET     MAXIMUM  

1.    PROFITABILITY

        

Potential Dividend over our Cost of Funds (1)

   50 %     50 B.P.       100 B.P.       200 B.P.  

2.    ADVANCES

        

Increase in Average Total Advances (2)

   35 %     4.5 %     9.0 %     18.0 %

3.    MORTGAGE PURCHASE PROGRAM

        

MPP production (3)

   10 %   $ 238 M     $ 325 M     $ 500 M  

4.    COMMUNITY INVESTMENT

        

CIP Advances Originated (4)

   5 %   $ 25 M     $ 50 M     $ 100 M  

Definitions:

 

  (1) Potential Dividend is defined as adjusted net income as a percentage of
average total capital stock. Adjusted net income is adjusted (i) for the effects
of current and prior period prepayments and debt extinguishments, (ii) to
exclude mark to market adjustments and other effects from SFAS 133, (iii) and to
exclude the effects from SFAS 150. Assumes no material change in investment
authority under FHFB’s FMP, regulation, policy, or law.

 

1



--------------------------------------------------------------------------------

  (2) Average annual advances for all members on December 31, 2008 except
LaSalle Bank Midwest NA and Flagstar Bank. Excludes non-members. Includes CIP
advances. Advances number does not take into account SFAS 133 adjustments.

 

  (3) Mortgage Purchase Program production will be the amount of all MDCs traded
in 2008. Assumes no capital requirement for MPP. It also assumes no material
change in MPP authority under FHFB’s FMP, regulation, policy, or law. When
calculating achievement between the minimum threshold and the performance
maximum, no single member can account for more than 25% of production.

 

  (4) Newly-originated Community Investment Cash Advances, including CIP,
HomeRetain and other qualifying advances, provided in support of targeted
projects as defined in 12 CFR Part 952 and the FHLBank Act.

Plan Terms:

By resolution the Board of Directors may reduce or eliminate a payout that is
otherwise earned under this Plan, if the Board finds that a serious, material
safety-soundness problem or a serious, material risk management deficiency
exists at the Bank.

For performance results less than the stated threshold, there is no payout for
that particular goal. For performance results equal to or greater than the
stated threshold, the respective payout will be 25% plus the remaining 75%
interpolated between the threshold and the respective maximum for that
particular goal.

The FHLBank’s Board of Directors may amend this plan at any time during or after
the plan year for any reason, including without limitation, emergency or any
unanticipated market conditions outside of management’s control. To be eligible
to receive a payment under the plan, the employee must be actively employed on
the last work day of the plan year or be on an approved leave of absence,
including FMLA leave. In the event a participant terminates employment during
the plan year, he or she will not be eligible to receive incentive payments
under the plan, unless the employee terminates because of death, disability, or
scheduled retirement. In these cases or where the board otherwise determines the
incentive payment is appropriate, the payment shall be made on a pro-rata
monthly basis earned through the date of termination assuming a satisfactory or
better job performance record up to the date of termination.

The plan in its entirety is discretionary and may be discontinued by the board
of directors at any time. It is not intended to create any vested rights to
employees or their beneficiaries. This plan shall not be considered a contract
and nothing in the plan shall be construed as providing participants any
assurance of continued employment for any definite period of time, nor any
assurance of current or future earnings. This plan shall not, in any manner,
limit the Bank’s right to reduce or terminate compensation and/or employment at
its will, with or without cause.

The maximum bonus opportunity for the President-CEO is 50% of annual base
salary. For the participating Senior Vice Presidents, the maximum payout is 35%
of annual base salary. For First Vice Presidents, excluding the Director of
Internal Audit, the maximum payout is 25% of base salary.

Compensation paid to employees under the Plan will be paid to employees no later
than March 15th of the year immediately following the year in which the
compensation is earned, and is not intended to be deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and/or any Regulations adopted there under.

 

2